Filed 6/14/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


THE PEOPLE,                               B312913

        Plaintiff and Respondent,         (Los Angeles County
                                          Super. Ct. No. MA077615)
        v.

DEMORYIE WATTS,

        Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Lisa M. Strassner, Commissioner. Affirmed.
      Laura R. Vavakin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez and Wyatt E.
Bloomfield, Deputy Attorneys General, for Plaintiff and
Respondent.
               _________________________________
       This case involves a denial of mental health diversion
under Penal Code section 1001.36.1 Appellant Demoryie Watts
was charged with attempted carjacking. He requested, and was
denied, mental health diversion several times. After the last
hearing and denial, appellant pleaded guilty and was sentenced
to 18 months in state prison. On appeal, appellant contends that
the trial court erred by requiring the consent of the prosecution
before granting diversion. Appellant also contends that his due
process rights were violated when the trial court refused to allow
live testimony in the last diversion hearing by a psychiatrist that
had examined appellant.
       We agree with appellant that it was error for the trial court
to conclude that diversion required consent by the People. But
this error was harmless, because the court independently found
that appellant did not meet the criteria for diversion. And, the
court acted within its discretion in considering the expert’s
report, but not live testimony, in the pre-trial diversion hearing.
Accordingly, we affirm the judgment.
                          BACKGROUND
       The details of the underlying offense are not relevant to the
issues on appeal. In summary, based on the preliminary hearing,
appellant was with some other men, he approached the driver’s
side of a vehicle, struck the driver in a failed attempt to steal the
vehicle, then ran away. He was charged with a single count of
attempted carjacking, a violation of sections 664 and 215,
subdivision (a).
       Appellant made three initial requests for his case to be
transferred (i.e., diverted) to mental health court under section
1001.36: on February 19, 2020, September 30, 2020, and

1     Undesignated statutory references are to the Penal Code.


                                  2
February 11, 2021. All three were rejected. In denying the third
request for diversion without prejudice, the trial court noted that
appellant had repeatedly failed to show up for therapy
appointments and therefore was not a suitable candidate for
mental health treatment. On March 10, 2021, the court was
informed that appellant had agreed to participate in a full-service
partnership program for mental health services. The court
agreed to appoint Dr. Nicole Vienna to evaluate appellant for
possible diversion.
       On May 6, 2021, appellant filed a written petition for
diversion pursuant to section 1001.36. In this fourth request,
appellant argued that he qualified for diversion because he met
the requirements of section 1001.36, specifically: (1) appellant
had been recently diagnosed by a mental health professional,
Dr. Vienna, who opined that appellant was suffering from
“Intellectual Disability, Mild, and Unspecified Psychosis, which
are DSM-listed disorders”; (2) Dr. Vienna opined that appellant’s
disorder played a significant role in the offense; (3) appellant had
agreed to participate in a treatment plan and waive his right to a
speedy trial; and (4) appellant did not pose an unreasonable risk
of committing a crime listed under section 1170.18. The petition
included a copy of Dr. Vienna’s report reflecting her opinion that
appellant was a suitable candidate for diversion.
       On May 10, 2021, the People filed a written opposition to
appellant’s petition. The People argued that appellant had failed
to show that his disorder played a significant role in the offense.
Specifically, Dr. Vienna opined that the charged offense was
related to appellant’s intellectual ability because it is difficult for
appellant to say “no” or otherwise recognize when he is being
manipulated. The People pointed out that Dr. Vienna reached



                                  3
her conclusions without reviewing the police report, probation
report, preliminary hearing transcript, or any other source of
information regarding the offense. Instead, Dr. Vienna relied on
appellant’s description of the offense, in which appellant denied
responsibility for hitting the driver, and blamed it on the other
males that were present. The People argued that Dr. Vienna’s
conclusion was flawed because she did not appear to recognize
that appellant had “manipulate[d] the facts to avoid
incriminating himself, [which] demonstrates a level of
sophistication and comprehension that contradict[s] the doctor’s
assessment.” The prosecution argued that the flaws in Dr.
Vienna’s report should cause the court to reject her conclusion
that appellant would respond to treatment.
      The People also argued that appellant’s history of failing to
appear at mental health treatments indicated that he was not
amenable to treatment. Specifically, while out of custody in his
pending case, appellant failed to appear at an initial medical
evaluation and two therapy appointments. Given these problems
with appellant’s prima facie case, the prosecution asked that the
court deny appellant’s motion for diversion.
      The court held a hearing on appellant’s petition for
diversion on May 12, 2021. The court denied the request, citing
both the prosecution’s opposition to diversion as well as
appellant’s history of noncompliance with mental health
treatment. The trial court clearly expressed its view that
diversion was intended to be collaborative, and therefore the
consent of the People was required. Appellant argued the statute
contained no requirement of prosecutorial consent to diversion.
The court went to some lengths to explain that the lack of consent
was not the only reason for denying diversion. The court felt



                                4
Dr. Vienna’s assessment was “rather one-sided based upon her
conversations with [appellant].” It found that appellant’s
diagnosis was not a “significant factor” in the commission of the
offense. It cited to his history of failing to attend mental health
appointments. It indicated that appellant’s mental health case
plan was insufficient. The court concluded that for the “reasons”
(plural) that it had discussed, it was denying diversion.
                            DISCUSSION
I.    Standard of Review
      The court’s decision on a motion for diversion is reviewed
for an abuse of discretion, and factual findings are reviewed for
substantial evidence. (See People v. Frahs (2020) 9 Cal.5th 618,
626 [noting that § 1001.36 gives trial courts the discretion to
grant pretrial diversion]; People v. Moine (2021) 62 Cal.App.5th
440, 447–449 [§ 1001.36 affords the trial court discretion to grant
or deny diversion if the defendant meets the statutory eligibility
requirements]; People v. O’Neal (2021) 64 Cal.App.5th 581, 588.)
A trial court “has broad discretion to determine whether a given
defendant is a good candidate for mental health diversion.”
(People v. Curry (2021) 62 Cal.App.5th 314, 324.)
II.   The Trial Court Erred in Finding That Prosecution
      Consent to Diversion Was Required
      Section 1001.36 states that a trial court may grant pretrial
diversion if the following six prerequisites are met. First, the
court must be “satisfied that the defendant suffers from a mental
disorder as identified in the most recent edition of the Diagnostic
and Statistical Manual of Mental Disorders . . . .” (§ 1001.36,
subd. (b)(1)(A).) “Evidence of the defendant’s mental disorder
shall be provided by the defense and shall include a recent
diagnosis by a qualified mental health expert. In opining that a



                                 5
defendant suffers from a qualifying disorder, the qualified mental
health expert may rely on an examination of the defendant, the
defendant’s medical records, arrest reports, or any other relevant
evidence.” (§ 1001.36, subd. (b)(1)(A).) Second, the court must be
“satisfied that the defendant’s mental disorder was a significant
factor in the commission of the charged offense.” (§ 1001.36,
subd. (b)(1)(B).) “A court may conclude that a defendant’s mental
disorder was a significant factor in the commission of the charged
offense if, after reviewing any relevant and credible evidence,
including, but not limited to, police reports, preliminary hearing
transcripts, witness statements, statements by the defendant’s
mental health treatment provider, medical records, records or
reports by qualified medical experts, or evidence that the
defendant displayed symptoms consistent with the relevant
mental disorder at or near the time of the offense, the court
concludes that the defendant’s mental disorder substantially
contributed to the defendant’s involvement in the commission of
the offense.” (Ibid.)
       Third, “a qualified mental health expert” must opine that
“the defendant’s symptoms of the mental disorder motivating the
criminal behavior would respond to mental health treatment.”
(§ 1001.36, subd. (b)(1)(C).) Fourth, subject to certain exceptions,
the defendant must consent to diversion and waive his or her
right to a speedy trial. (§ 1001.36, subd. (b)(1)(D).) Fifth, the
defendant must agree to comply with treatment as a condition of
diversion. (§ 1001.36, subd. (b)(1)(E).) Finally, the court must be
“satisfied that the defendant will not pose an unreasonable risk
of danger to public safety . . . if treated in the community.”
(§ 1001.36, subd. (b)(1)(F).)




                                 6
       Appellant correctly points out that nothing in section
1001.36, or in the cases interpreting it, requires that the
prosecution acquiesce in a defendant’s request for mental health
diversion in order for diversion to be granted. The statute
requires only that the court consider the positions of the defense
and the prosecution. (§ 1001.36, subd. (a).) The People concede
that prosecutorial consent is not required.
III. The Trial Court’s Ruling That the People Must Agree
       to Diversion Was Harmless Error
       In light of the court’s erroneous belief that prosecutorial
consent to diversion was necessary, the question is, did the trial
court abdicate its responsibility to independently decide whether
it agreed with the People’s position that diversion should be
denied? If the court also decided for itself whether diversion was
appropriate under the statute, regardless of the People’s lack of
consent, then its ruling about consent was harmless error. (See
People v. Jefferson (2019) 38 Cal.App.5th 399, 409 [no remand for
mental health diversion hearing required where trial court
comments indicated the court would not find defendant eligible
for diversion].)
       Several statements made by the trial court demonstrate
that its position that the People needed to consent to diversion
was in addition to its own determination that the requirements
for diversion under section 1001.36 had not been met. First, at
the conclusion of the hearing on appellant’s motion for diversion,
the court stated, “I’ve heard from both sides. . . . I know the
elements of the offense. I do not believe that [appellant’s] D.S.M.
diagnosis, whether it’s developmental disability or schizophrenia,
was a sufficient factor in the commission of this attempted
carjacking.” This is a direct statement that the trial court, not



                                 7
just the prosecutor, had concluded that the requirement under
section 1001.36, subdivision (b)(1)(B) had not been met.
       Second, immediately after making this statement
indicating that the defendant’s mental disorder was not a
significant factor in the commission of the offense, the court
stated, “I also do believe that because it’s an informal diversion,
both sides do need to collaborate and agree.” (Italics added.) The
purported “need to collaborate” had nothing to do with the first
conclusion cited by the court. It is clear the court was giving an
additional reason why diversion was not warranted, not a reason
that was the basis for the court’s initial statement that it had
concluded the disorder was not a significant factor in the
commission of the offense.
       Third, in response to appellant’s argument that consent of
the People was not required, the trial court stated it would “not
go along with it unless there’s an agreement between both
parties, but I’ve also indicated additional information as to why I
will not grant 1001.36 in this case.” (Italics added.) This is yet
another statement by the trial court that it had decided to deny
diversion for multiple reasons, including reasons other than the
lack of consent by the People.
       Fourth, the court stated that appellant’s history of
repeatedly failing to show up for therapy treatment2 was one of
the reasons the court denied diversion. The court stated,
“Mr. Watts consented to treatment three times in Department A-
16, failed each time, and the court is cognizant and aware of the
fact that he wants to get out of custody; so, therefore, he agrees –

2     While appellant was out of custody, he failed to appear at
two therapy appointments and an initial medical evaluation
arranged by the county’s Department of Mental Health.

                                 8
he will once again agree to consent of treatment, but that to me is
based upon his history of insufficiently not [sic] complying with
the terms and conditions that he consented to agreeing to.
The court is not confident that based on that statement that he
would – that he will be successful under 1001.36.” (Italics
added.) The court explicitly referenced its own lack of confidence
that appellant was amenable to treatment in light of his history
of non-compliance. Fifth, the court found the case plan was
insufficient.
       Finally, in summarizing the court’s reasons for denying the
diversion motion, the court referenced the disorder not being a
significant factor in the commission of the offense, and the lack of
agreement by the prosecutor, and then said, “For those reasons
and the others that I’ve indicated plus his history of failing to go
to his appointments multiple times in Department A-16, the
motion for [section] 1001.36 is respectfully denied.” (Italics
added.) This was yet another direct statement by the trial court
that multiple reasons justified denial of diversion, and that it was
not simply basing its decision on the People’s lack of consent.
       Since the trial court gave multiple grounds for denying
diversion, any one of which was an independently permissible
basis for concluding the requirements of section 1001.36 had not
been met, it was harmless error for one of the multiple grounds to
be invalid. The valid grounds for denying diversion cited by the
court reflected an independent assessment by the court and were
supported by substantial evidence that brought the court’s
decision well within its discretion.




                                 9
IV.    Appellant Did Not Have a Due Process Right to Live
       Expert Testimony at the Diversion Hearing
       Dr. Vienna wrote a report favorable to appellant,
concluding that he met the criteria for mental health diversion.
The trial court considered and analyzed the report. Appellant’s
request to also call Dr. Vienna as a live witness was denied.
Appellant argues this was a denial of due process.
       It is important to focus on the proceeding in which
appellant wished to call the witness. It was a pre-trial hearing
involving a statutorily created alternative to criminal prosecution.
It was not a trial. Appellant cites to numerous cases involving
the due process right to call witnesses at trial. He fails to cite
any case involving a due process right to live testimony in a pre-
trial (or post-trial) hearing analogous to a diversion hearing. (Cf.,
Whitman v. Superior Court (1991) 54 Cal.3d 1063, 1070–1071,
1083 [approving statutory limitation on defendant’s right to call
witnesses in pre-trial preliminary hearings]; People v.
Arbuckle (1978) 22 Cal.3d 749, 754 [criminal defendant has no
constitutional right in post-trial sentencing hearing to present
live testimony of person who prepared written probation report].)
This is not surprising, since such hearings are often intended to
be much more informal than trials.
       In this case, the statute explicitly states that the hearing is
informal, and may be based on purely documentary evidence.
Section 1001.36, subdivision (b)(3) states in relevant part:
“At any stage of the proceedings, the court may require the
defendant to make a prima facie showing that the defendant will
meet the minimum requirements of eligibility for diversion and
that the defendant and the offense are suitable for diversion.
The hearing on the prima facie showing shall be informal and



                                 10
may proceed on offers of proof, reliable hearsay, and argument of
counsel. If a prima facie showing is not made, the court may
summarily deny the request for diversion.” (Italics added.)
       To engraft a right to live testimony onto the statute would
contradict the legislative decision to keep the hearing informal.
And if saying the hearing shall be informal is not clear enough,
the legislature lists the normal elements of the hearing (offers of
proof, reliable hearsay, and argument). Live testimony is the
opposite of a hearing based on offers of proof and hearsay.
In addition, the statute states the court may summarily deny
diversion, an even further indication that the court is not
required to prolong the hearing by granting a request for live
testimony.
       Appellant argues he was entitled to call Dr. Vienna under
the due process clause to respond to the court’s (and People’s)
criticism of her written report. He cites to no case suggesting
that criticism of a written report triggers a due process right to
call the report’s author. If that were the rule, the concept of
informal hearings would disappear. Every written report would
potentially lead to the need for a parade of witnesses if anyone
disputes anything about the report. One of the main reasons for
holding hearings based on written reports is to avoid the time
and trouble of hauling experts into court. Appellant knew exactly
what Dr. Vienna had said in her report (which was entirely
helpful to appellant), and was given a full opportunity to argue
about the criticisms the People raised about her conclusions.
Due process (and § 1001.36) required nothing more.




                                11
                          DISPOSITION
      The trial court’s ruling denying mental health diversion
was supported by substantial evidence and was within the court’s
discretion. To the extent the court felt prosecutorial consent was
required, this was an alternative ground that constituted
harmless error. Appellant was not denied due process by the
court considering the expert’s written report but denying the
request for live testimony. The judgment is affirmed.
      CERTIFIED FOR PUBLICATION




                                                  *
                               HARUTUNIAN, J.
We concur:



             GRIMES, Acting P. J.




             WILEY, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                 12